Citation Nr: 0912122	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
bilateral pes planus.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel







INTRODUCTION

The Veteran had active service from June 1971 to June 1974 
and January 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, in which the RO reopened and 
granted the Veteran's previously denied claim of service 
connection for bilateral pes planus, assigning a 30 percent 
rating effective November 15, 1999.  The Veteran disagreed 
with this decision in August 2002, seeking an initial rating 
greater than 30 percent for bilateral pes planus.  

In December 2005, the Board denied the Veteran's claim for an 
initial rating greater than 30 percent for bilateral pes 
planus on the basis that the Veteran had failed to report for 
VA examination necessary to evaluate the nature and extent of 
this disability.  See 38 C.F.R. § 3.655(b).  The Veteran 
timely appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2008, the Court granted a 
Joint Motion for Remand, vacating the Board's December 2005 
decision and remanding for additional proceedings.

The Board notes that, in December 2005, it referred a claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) to the RO for appropriate 
action.  To date, however, the RO has not taken any action on 
this claim.  Accordingly, a claim of entitlement to a TDIU is 
referred back to the RO again for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.




REMAND

It was noted in the Joint Motion that, after the Board's 
December 2005 decision was promulgated, the Court held in 
Turk v. Peake, 21 Vet. App. 565, 569-70 (2008), that an 
appeal for a higher initial rating was an original claim 
under 38 C.F.R. § 3.655(b) and must be adjudicated by the 
Board rather than summarily dismissed.  It was noted that the 
Board had dismissed the Veteran's appeal in December 2005 for 
his failure to report for VA examination; they agreed that 
the Board's dismissal of the Veteran's appeal constituted 
error under Turk and requested remand.  Because the Board is 
bound by the Court's April 2008 Order granting the Joint 
Motion, a remand is required.

A closer reading of 38 C.F.R. § 3.655 and Turk v. Peake, 
however, leads the Board to question the rationale for the 
Court's remand.  

(a)  When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2008) (emphasis added).  Unlike the facts 
in Turk, which involved a grant of service connection 
pursuant to an original compensation claim, service 
connection for bilateral pes planus was previously denied in 
this case in an August 1984 rating decision.  This appeal 
arises from the Veteran's "reopened claim for a benefit 
which was previously denied"-service connection for 
bilateral pes planus.  Without any explanation, it was simply 
summarily determined in the joint motion that the veteran's 
claim was an "original compensation claim."  The Veteran 
has been provided several chances to show good cause for 
failing to report to the scheduled VA examination; however, 
the Veteran has never provided a single reason for failing 
his failing to do so.  Thus, because this is a reopened claim 
for a benefit that was previously disallowed in August 1984, 
it appears that the Board was correct in its denying a higher 
initial rating pursuant to 38 C.F.R. § 3.655(b).  
Nonetheless, the Board is bound by the Order of the Court in 
this case.  

After the Court vacated the Board's December 2005 decision in 
April 2008, the Veteran submitted additional medical records 
in support of his higher initial rating claim for bilateral 
pes planus.  These records were date-stamped as received by 
the Board in December 2008 and were submitted without a 
waiver of RO jurisdiction.  It appears that some of these 
records were not associated previously with the claims file.  
In an October 2008 letter, the Veteran contended that not all 
of the relevant medical records have been obtained by VA.  In 
March 2009, the Veteran's attorney submitted a letter to the 
Board in which she requested that this appeal be remanded to 
the RO so that the Veteran could be scheduled for an updated 
VA examination.  The Veteran still has not provided any cause 
for failing to report to the prior examination; however, 
because of his attorney's implicit assurance that he will 
appear for his scheduled examination, the Board is inclined 
to remand for an examination.  The RO/AMC also should obtain 
the Veteran's up-to-date treatment records before arranging 
for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for bilateral pes planus since 
his separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected bilateral pes planus.  A copy of 
the VA examination request should be 
included in the claims file.  A copy of 
the VA examination notice letter sent to 
the Veteran and his representative also 
should be included in the claims file.  
The claims file must be provided to the 
examiner for review.  All appropriate 
testing should be conducted.

3.  Thereafter, readjudicate the claim for 
an initial rating greater than 30 percent 
for bilateral pes planus.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

